DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to claim 17 and the rejection of claims 5, 17 and 21 under 35 U.S.C. 112b, and the rejection of claims 4 and 20 under 35 U.S.C. 112d have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-3, 6-16, 18, 19, 22-35 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-16, 18, 19, 22-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander (US 6478147) in view of Roch (FR 2553739), Korstanje (BE 1008290), Keizer (EP 720954), Barton (US 20170088297) and Thaeron (FR 2958633) and in further view of Brander (US 20030057114), Brander (US 20080175965), “Connecticut Department of Agriculture” and “The BC Cook Articulation Committee” (Food Safety, Sanitation and Personal Hygiene). 
Regarding claim 1, Brander’147 teaches a method of packaging and preserving comestible material, comprising, placing comestible material in a product containing space of a storage container atop a platform of a support structure (see figure 1; column 2, lines 15-27 - where there food is placed atop a platform 10, 26, comprising perforated or apertured film 26; column 3, lines 48-62), the storage container comprising an internal compartment having the product containing space (see figure 1, 2), the support structure defining the platform for supporting the comestible material (column 3, lines 48-62), the internal compartment further comprising a reservoir below the platform (see the reservoir 18 below perforated support film 26), the reservoir being configured to retain liquid (column 3, lines 45-47), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (see at least, column 4, lines 11-32), the reservoir comprising an absorbent material (figure 1, item 19).
Brander’147 further teaches enclosing the comestible material within the product containing space with a lid (see figure 1, item 11; column 3, lines 20-25) disposed over the product containing space.
Claim 1 differs from Brander’147 in specifically reciting, that the comestible material is mollusk material and wherein the lid comprises an oxygen permeable material; and allowing the lid to provide a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible mollusk material, wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material.
It is noted however, that Brander’147 is not seen to be limiting as to the particular types of food which can be placed within the container.  Rather, Brander’147 is seen to be open to all foods which can exude liquid that are to be desirably absorbed by the package (see column 4, lines 33-44).   In this regard, Roch teaches that it has been conventional in the art of packaging foods that can exude liquids, to place foods such as mollusks within a container comprising an absorbent material (see page 1, line 14 of the machine translation).  Roch also teaches the use of absorbent materials to absorb liquid exuded from the product (see page 3, lines 81-83 of the machine translation, which teaches absorbing liquids lost by the fish).
To thus modify Brander’147 and to package another type of food product that can also desirably benefit from the liquid absorption reservoir, such as mollusks as taught by Roch would have been obvious to one having ordinary skill in the art, based on a substitution of one conventional type of liquid exuding food for another.
Regarding the lid allowing a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container and wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, it is noted that Korstanje teaches that it has been desirable to provide a vented lid that allows for an aerobic environment within the container so as to keep the mollusks (such as mussels) fresh (see paragraph 11, 20 of the machine translation).  Korstanje also teaches allowing any liquid exuded from the mollusks to be drained from the compartment containing the mollusks and into a reservoir (see the figures, item 12).  Korstanje teaches using apertures 7, in the lid 3 and where there is a headspace beneath the lid that is not occupied by the comestible mollusk material.  Keizer further teaches packaging mollusks and evidences providing free communication between the environment and the inner space of the container, so that the pressure in the container is almost atmospheric (column 4, lines 30-41) and where such exchange has been advantageous for supplying sufficient oxygen into the container (see column 3, lines 47-53; column 4, lines 44-47) and where openings in the lid can allow for such bidirectional exchange (column 4, lines 50-53).  Barton further evidences using a lidding film that allows for bidirectional exchange of oxygen to create an aerobic environment for the purpose of also guarding against germination of botulinum spores (see paragraph 93) and where such lidding films are equally applicable to seafood (see paragraph 89).  To thus modify the Brander’147 / Roch combination and to use an oxygen permeable lid that creates an aerobic environment would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite oxygen to maintain the quality of the mollusks, as well as for minimizing the germination of botulinum spores within the package due to an anaerobic environment.  
Further regarding a headspace within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, it is noted that in view of Brander’147’s lid it would have been obvious to one having ordinary skill in the art that there would have been some space beneath the lid that is not occupied by the comestible, especially in view of figures 7 and 7A showing a product (64) and a headspace thereabove.  This is further evidenced by Keizer at figure 2, where there is clearly space beneath the lid not occupied by mollusks; as well as figure 1 of Korstanje, where there is clearly space between the lid 3, and the mollusks 5.  Thaeron further evidences mollusks that are within a sealed container, comprising a lidding film (13) and where there is a headspace (see figure 1; page 2, lines 55-56).  
Brander’147 already suggests a headspace and Korstanje, Keizer, and Thaeron further suggest a headspace for a container that contains mollusks. Modification of the Brander’147 / Roch combination to have a headspace would have been obvious to one having ordinary skill in the art because the art teaches permeable lidding films and lidding covers for mollusk materials so as to create an oxygen environment; and because the prior art teaches that it has been conventional to provide a headspace below the lidding film.
Claim 1 differs from the above combination in specifically reciting, “the absorbent material being a mixture of (i) 87% by weight of the mixture of a carboxymethylcellulose and/or a salt thereof, (ii) 10% by weight of the mixture of a clay and (iii) 3% by weight of the mixture of a soluble salt having at least one trivalent cation.”
It is noted however, that Brander’114 teaches that the absorbent material can comprise carboxymethylcellulose at about 90% (abstract, paragraph 35), clay at 10% (paragraph 36-38); and a trivalent cation at about 1-8% (paragraph 39), which encompasses the claimed “3%”, for absorbing food exudate and preventing premature spoilage (paragraph 5).  Brander’114 similarly teaches that the trivalent cation can provide a cross-linking effect (paragraph 43) and where the combination of the CMC, with the trivalent cation and clay can provide improved gel strength compared to CMC alone and improve absorption (paragraph 42).  
Brander’965 also teaches similar absorbent compositions as taught by Brander’114, namely comprising, 10% mineral clay (paragraph 46), 1-8% of a trivalent cation (paragraph 47) and from 50-92% of carboxy methylcellulose (see paragraph 42-43) for prolonging the shelf-life of the food (see paragraph 2, 4, 59).  Brander’965 also teaches through routine experimentation one of ordinary skill in the art would have been able to modify the particular component concentrations (paragraph 61) and also teaches that the trivalent cation is used for cross-linking of the carboxymethyl cellulose (paragraph 47). Brander’114 is similar to the above teachings of Brander’965 while further suggesting an upper limit to the CMC of “about 90%.”  Since Brander’965 teaches that the absorbent composition can comprise 10% of mineral clay and can have between 1-8% of a trivalent cation, it would have been obvious to one having ordinary skill in the art for the CMC to be used at between 82-89%, thus encompassing the claimed amount of 87% CMC.
Brander’147,  Brander’114 and Brander’965 are directed to absorbents used for extending the freshness of foods that exude moisture.  While Brander’147 broadly teaches various components of an absorbent composition (column 3, lines 25-34), Brander’114 and Brander’965 teach specific absorbent compositions recognized for the same purpose as already desired by Brander’147.  
To thus modify the combination and to use an absorbent material as taught by Brander ‘114 and Brander’965 would thus have been obvious to one having ordinary skill in the art, for the purpose of advantageously providing improved absorption capacity while also prolonging the freshness of the products.  In view of Brander’114 and Brander’965 who encompass the claimed amounts of CMC, clay and trivalent cation, it would have been obvious to one having ordinary skill in the art, to have used similar amounts to those suggested above by Brander’114 and Brander’965, such as 10% clay, 1-8% of a trivalent cation and 82-89% of CMC for the purpose of achieving the requisite absorption of moisture, crosslinking of the CMC, strength to the absorbent and extension of shelf-life, as a matter of routine experimentation.
Regarding the limitation of “wherein the comestible mollusk material is stored at a temperature of 4°C a normal atmospheric pressure and wherein the method extends the shelf life of the comestible mollusk material by 50% to 250% over comestible mollusk material stored at the same temperature of 4°C at normal atmospheric pressure in conventional packaging that does not contain the support structure and absorbent material,” it is noted that as the combination teaches and encompasses the same absorbent material as claimed for the same purpose of extending shelf-life of foods and also teaches enclosing comestible mollusk with a lid that provides for an aerobic environment in the storage container.  Therefore, it is seen that the combination would have similarly extended the shelf-life in a similar manner.  It is further noted that Roch evidences that it has been known in the art for mollusk material packaged with an absorbent to be stored at refrigerated temperatures (see page 2, line 67 and page 3, line 85 of the machine translation), where conventional refrigeration temperatures encompass 4°C.  Thaeron further evidences that packaged mollusk materials are known to be stored at temperatures below 8°C, thus encompassing storage at 4°C (see page 3, line 89-91 of the machine translation).  “Connecticut Department of Agriculture” further evidences refrigerating mollusk materials, such as mussels at temperatures such as 35-40°F under well ventilated refrigeration, which thus suggests normal atmospheric pressure (see page 1, 3rd paragraph under “Store Shellfish Properly”).  The BC Cook Articulation Committee teaches that safe temperature for refrigerated storage is 4°C (see page 28) and that meat and seafood can be stored at 4°C (see page 30, “Fresh Meats, Poultry, and Seafood”).  Therefore, the combination teaches and suggests storage of mollusk material in refrigerated conditions such as below 4°C and to thus use refrigeration at normal atmospheric pressure, at temperatures such as 4°C would have been obvious to one having ordinary skill in the art, for the purpose of keeping the mollusk material fresh during storage and preventing spoilage thereof.
Regarding claim 2, Brander’147 teaches that the supper structure and/or platform comprises a liquid permeable surface (Figure 1, item 26; column 4, lines 11-20 - “apertured film”) that would direct liquid from the mollusk material into the reservoir.
Regarding claim 3, Brander’147 teaches on column 4, lines 11-20 that the support structure and/or platform can be a nonwoven material.
Regarding claim 6, in view of Barton, the combination further suggests an oxygen permeable lidding film.  Modification of Brander’147 who is not limiting regarding the particular type of lidding material and to use an oxygen permeable lidding film would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for ensuring an aerobic environment within a container, for another recognized for performing a similar function.
Regarding claim 7, in view of Korstanje, Keizer and Barton, it would have been obvious to one having ordinary skill in the art that there would not have been a vacuum in the container taught by the combination.
Regarding claim 8, Brander’147 teaches a permeable film positioned above the absorbent material, as discussed above with respect to claim 1-3 and therefore, it would have been obvious that the mollusk material would have been positioned above the absorbent material and not in direct contact with the absorbent material.
Regarding claim 9, in view of Korstanje, Keizer and Barton, it would have been obvious to one having ordinary skill in the art that that product containing space is not hermetically sealed, because the references teach an oxygen permeable environment within the sealed container.
Regarding claim 10, the combination as applied to claim 1 teaches the limitations of claim 10.  Further regarding the support structure defining the platform for supporting the comestible mollusk material, this is shown as the combination of the permeable film and support structure as shown in figure 1 item 10.  The platform (figure 1, item 26) has a reservoir containing an absorbent material positioned there-below, which is configured to retain liquid.  The platform and support structure are configured to direct liquid into the reservoir and thus absorbent material.  The combination also teaches enclosing the comestible mollusk material with a lid, the lid comprising an oxygen permeable material and allowing the lid to provide a bidirectional exchange of oxygen to create an aerobic environment in the storage container, with no vacuum.
Regarding the internal and external pressure being equal, this is further taught by Keizer, as already discussed above in order to allow the requisite oxygen environment for the mollusks.  Korstanje’s apertured lid (3) is also seen to result in an equal pressure between the interior of the container and the external environment.
Regarding claim 11, it is noted that in view of Brander’147’s lid it would have been obvious to one having ordinary skill in the art that there would have been some space beneath the lid that is not occupied by the comestible, especially in view of figures 7 and 7A showing a product (64) and a headspace there-above.  Keizer as well as Korstanje further evidence the desirability of a lid that is oxygen permeable (via openings therein) and where the container has headspace as evidenced by Keizer at figure 2, where there is clearly space beneath the lid not occupied by mollusks; as well as figure 1 of Korstanje, where there is clearly space between the lid 3, and the mollusks 5.  Barton further evidences a sealing film that is an oxygen permeable lidding film such that modification to use Barton’s oxygen permeable lidding film for the same purpose of ensuring the requisite oxygen reaches the mollusks would have been obvious to one having ordinary skill in the art.  As the combination teaches a headspace, the combination of Brander’147, Barton, Korstanje and Keizer suggest a lidding film that would not have been wrapped directly onto the comestible mollusk material, as discussed above.  
Thaeron further evidences mollusks that are within a sealed container, comprising a lidding film (13) and where there is a headspace (see figure 1; page 2, lines 55-56).   Thus, one having ordinary skill in the art would have been routinely motivated to modify Brander’147 to use an oxygen permeable lidding film that is not tightly wrapped onto the mollusk material because the art teaches permeable lidding films and lidding covers for mollusk materials so as to create an oxygen environment; and because the prior art teaches that it has been conventional to provide a headspace below the lidding film.
Regarding claim 12, the combination as applied to claims 1 and 10 above, teaches a headspace within a volume of the product containing space and beneath the lid that is not occupied by the comestible mollusk material, as already discussed above.
Claim 13 is analogously rejected for the reasons already discussed above with respect to claims 8 and 9, as claim 13 repeats the limitations of claims 8 and 9.
Claim 14 incorporates the limitations of claims 1, 2, 9, 10 and 13 and therefore, is rejected for the reasons already discussed above with respect to these claims.
Claim 15 incorporates the limitations of claim 11 and is thus analogously rejected for the reasons already discussed above with respect to claims 11.
Claim 16 incorporates the limitations of claims 7 and 9 and is thus analogously rejected for the reasons already discussed above with respect to claims 7 and 9.
Claim 18 repeats the structural elements already discussed above with respect to method claims 1, 6, 7, 8, 9, 10 and is thus rejected for the reasons already discussed above with respect to these claims.
Claim 19 repeats the limitations of claim 3 and thus is further rejected for the reasons already discussed above with respect to claim 3.
Claim 22 incorporates the limitations of claim 11 and is thus analogously rejected for the reasons already discussed above with respect to claims 11.
Claim 23 repeats the limitations of claim 3 and 11 and is thus analogously rejected for the reasons discussed above with respect to claims 3 and 11.
Regarding claims 24-35, it is noted that Brander’114 teaches that the clay can be bentonite (paragraph 35) and that the trivalent cation can be potassium aluminum sulfate (see paragraph 39).  Brander’965 similar teaches bentonite clay (paragraph 46) and potassium aluminum sulfate (paragraph 47).

Response to Arguments
On page 12 of the response, regarding the Roch reference, Applicant urges that Roch discloses that known boxes for transporting fish cannot be located into vehicles that transport products of another type such as meat, dairy, fruit and vegetables because the boxes of fish must be transported in a vehicle intended for fish, the object of Roch’s invention makes it possible to transport fish and food products of different types in the same vehicle.  Applicant thus urges that, contrary to the Office Action’s reasoning, it would not have been obvious to one having ordinary skill in the art to substitute one conventional type of liquid exuding food for another because Roch teaches that the special transport of fish i.e. mollusks is distinguishable from the transport of other types of conventional liquid exuding foods i.e. meat, dairy products, fruits and vegetables.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that Roch teaches transporting of fish using containers that can absorb liquid exuded from the fish; and Brander’147 similarly teaches using containers that absorb liquid exuded from the food.  As such, it would have been obvious to one having ordinary skill in the art that Brander’147’s container can also be used for absorbing liquid from other known liquid exuding food products, which Roch evidences can be seafood such as molluscs.  It is further noted that Brander’965 also evidences that foods such as vegetables, fruit, meats, poultry, fish and the like can be used with the package containing the absorbent material and elevated platform (see paragraph 59).

Further on pages 12-13 of the response, Applicant urges that the combination does not teach the specific claimed absorbent material mixture.  Applicant urges that Brander114 discloses 10-90wt% CMC, 10-90wt% clay and 1-20wt%trivalent cation but does not teach the claimed quantified shelf-life.  Applicant further urges that there is no support for the reasoning that “about 90%” CMC disclosed by Brander 114 can also be construed as 87% CMC and considering the extremely broad wt% ranges in Brander114 and similar ranges disclosed in Brander965, that there would have been more than routine experimentation and know-how to achieve the surprising and unexpected shelf-life of the independent claims.
These urgings are not seen to be sufficient to overcome the combination.  It is acknowledged that Brander114 discusses ranges of CMC to be about 10-90%, clay at about 10-90% and trivalent cation at about 1-20wt%.  However, Brander114 also teaches that the trivalent cation can be used at about 1-8wt% (paragraph 39).  With clay being used at about 10wt% and the trivalent cation used at about 1-8wt%, it would have been obvious to one having ordinary skill in the art that the CMC would then have been used at about 82-89wt%.  As further presented in the rejections above, both Brander’114 and Brander’965 teach using 10% minerals, and 1-8% of at least one trivalent cation for providing cross-linking to the CMC, while together with clay, improves the gel strength and absorption (Brander’114, paragraph 42). Therefore, it is not seen to be undue experimentation to have arrived at the claimed amounts of CMC, clay and trivalent cation.  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages (MPEP 2144.05(II)).  Furthermore, as Brander114 does not define what can be construed as “about” 90wt% CMC, it would have been obvious to one having ordinary skill in the art that this can encompass amounts of CMC that are greater and less than 90wt%, where 87wt% can be reasonably concluded to also overlap with “about 90wt%.”  It is additionally noted that Brander’965 teaches similar proportions of CMC, clay and trivalent cation, but additionally teaches that through routine experimentation one of ordinary skill in the art would have been able to modify the particular component concentrations (paragraph 61).  Brander’965 further teaches that the absorbent composition is useful for extending the shelf-life of the food products (see paragraph 4, 54), protection for 30days for example (see paragraph 59) and can be experimented with (paragraph 61).  Furthermore, Brander’114 suggests about 1-8wt% of a trivalent cation, with about 10wt% clay and therefore about 82-89wt% CMC, where an additional purpose of the absorbent material is to prevent premature spoilage (see paragraph 5), which would obviously have related to the product shelf-life.   As the combination thus suggests 10%clay, 1-8wt% trivalent cation and 82-89wt% CMC, it would have been obvious that the combination overlaps with the claimed amount and therefore, would have suggested similar extensions of shelf-life.

Further on page 13 of the response, Applicant urges that paragraph 109 of the specification as filed evidences that the storage and preservation of mollusk material for at least 9 days, optionally at least 12 days and optionally from 12-21 days using the absorbent material mixture of 87wt% CMC, 10wt% bentonite and 3wt% potassium aluminum sulfate.
It is noted however, that the combination teaches similar materials with similar amounts and thus would have been reasonably expected to perform similarly, absent a clear showing of values outside of the claimed amounts result in an undesirable product.   It is further noted that Brander’965 teaches that there can be protection for 30days for example, when using the absorbent composition (see paragraph 59). It is further noted that at paragraph 109 and 116 of the published specification (paragraphs 97 and 116 as filed) refer to the examples comprising about 87%CMC, about 10% bentonite, and about 3% potassium aluminum sulfate. 

On page 14 of the response, Applicant urges that none of Roch, Thaeron, Connecticut Department of Agriculture, and BC Cook, individually or in combination teach or suggest the specific claimed storage temperature of 4°C and based on these references there would be no motivation for one having ordinary skill in the art to select a specific temperature of 4°C compared to a colder temperature.
It is noted however, that the art teaches storage of mollusks at refrigeration temperatures (see Roch, page 2, line 67 and page 3, line 85 of the machine translation; where it would have been obvious to one having ordinary skill in the art that 4°C can be encompassed by refrigeration).  In this regard, Connecticut Department of Agriculture evidences mollusk should be stored at temperatures such as 35-40°F, which clearly overlaps with the claimed range and BC Cook teaches 4°C is a safe temperature for refrigerated storage and temperatures at which seafood can be stored.  Therefore, it would have been obvious to one having ordinary skill in the art that the combination suggests refrigeration storage for mollusk material, where such temperatures are known to be 4°C for refrigerated storage of seafood.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792